UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAMANTHA GALVEZ and HOWARD DASH,

Plaintiffs, ORDER
— against — 18 Civ. 2413 (ER)
CONVERGENT OUTSOURCING, INC.,
USDC SDNY
DOCUMENT >
Defendant. ELECTRONICALLY FILED
-DOC#

 

 

 

- DATE FILED: DI [212020

Ramos, D.J.:

 

The plaintiffs in this action filed a Notice of Settlement, on May 1, 2018, representing to
this Court that a settlement has been reached in principle. Doc. 8. They further represented, in
the same filing, that a settlement agreement was in the process of being finalized, and that once
the settlement was fully consummated, the parties would submit a stipulation of voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)Gi). Jd. There has been no
activity in this case since then.

The parties are hereby directed to provide the Court with a written update as to the status
of the case by January 31, 2020.

SO ORDERED.

Dated: January 27, 2020
New York, New York (2
\

Edgardo Ramos, U.S.D.J.

 
